PER CURIAM.
As the State properly concedes, the trial court erred by imposing an upward departure sentence without giving written reasons for the departure. However, a review of the record reveals that the trial court was un*497aware that it was imposing a departure sentence. Therefore, on remand, the trial court is permitted to reconsider whether a departure from the sentencing guidelines is appropriate and if so, to set forth valid reasons for the departure. State v. Betancourt, 552 So.2d 1107, 1108 (Fla.1989).
The defendant’s remaining point lacks merit.
Affirmed, in part; reversed, in part, and remanded for resentencing.